DETAILED ACTION
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This action is responsive to the following communications: the Amendment filed March 9, 2021.
	Claims 10-28 are pending.  Claims 10 and 16 are amended.  Claims 1-9 are canceled.  Claims 10, 16 and 24 are independent.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on January 27, 2021.  This IDS has been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 16, 18 and 21-23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hsu et al. (U.S. 6,714,457; hereinafter “Hsu”).
	Regarding independent claim 16, Hsu discloses a programming method for a non-volatile memory (see Abstract), the non-volatile memory comprising a first memory cell (Fig. 5: M3) connected to a first word line (Fig. 5: WL, see col. 6, ll. 29-32) and a first column line (Fig. 5: BL10), and a second memory cell (Fig. 5: M2) connected to the first word line (Fig. 5: WL, see col. 6, ll. 29-32) and a second column line (Fig. 5: BL01), the programming method comprising:
	performing a first program loop (Fig. 7B: t2-t3) that includes a sequence of consecutive pulses applied to a word line (Fig. 7B: Vwl from 14V-15V) and to one or more column lines (Fig. 7B, for example: Vbl10 from 0.5V-1V), including:
	applying a first program voltage to the first word line using a first pulse (Fig. 7B: 14V at t2),
	applying a first column line voltage to the first column line using a second pulse (Fig. 7B: 0.5V at t2), and
	applying a second column line voltage higher than the first column line voltage to the second column line using a third pulse (Fig. 7B: 2.5V at t2), wherein the first, second, and third pulses overlap each other at a first time during the first program loop (Fig. 7B shows that the application of voltages overlap at t2);
	performing a second program loop after performing the first program loop (Fig. 7B: t4-t5), including:
	applying a second program voltage different from the first program voltage to the first word line using a fourth pulse (Fig. 7B: 16V),
	applying a third column line voltage higher than the first column line voltage to (Fig. 7B: 1.5V), and
	applying a fourth column line voltage higher than the second column line voltage to the second column line using a sixth pulse (Fig. 7B: 3.5V), wherein the fourth, fifth, and sixth pulses overlap each other at a second time during the second program loop (Fig. 7B shows that the application of voltages overlap at t4),
	wherein the third and the fourth column line voltages are lower than an inhibit column line voltage (Fig. 7B: 1.5V and 3.5V are lower than an inhibit voltage which can be 6V to 8V use to stop further programming, see col. 8, ll. 41-43).
	Regarding claim 18, Hsu discloses wherein the third and the fourth column line voltages have different voltage levels (Fig. 7B: 1.5V and 3.5V are different).
	Regarding claim 21, Hsu discloses a third memory cell (Fig. 5: M1) connected to the first word line (Fig. 5: WL, see col. 6, ll. 23-32) and a third column line (Fig. 5: BL00), wherein the first programming loop (Fig. 7B: t2-t3) further includes applying a fifth column line voltage to the third column line (Fig. 7B: 4.5V at t2), and wherein a third programming loop (Fig. 7B: t6-t7) further includes applying a sixth column line voltage to the third column line (Fig. 7B: 6V).
	Regarding claim 22, Hsu discloses wherein the fifth and the sixth column line voltages have different voltage levels from each other (Fig. 7B: 4.5V and 6V are different).
	Regarding claim 23, Hsu discloses wherein the fifth column line voltage is lower than the sixth column line voltage (Fig. 7B: 4.5V is lower than 6V), and the sixth column line voltage is lower than the inhibit column line voltage (Fig. 7B: 6V can be lower than an inhibit voltage which can be 7V or 8V in the range of 6V to 8V use to stop further programming, see col. 8, ll. 41-43).
Allowable Subject Matter
Claims 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 17, there is no teaching or suggestion in the prior art of record to provide the recited third and fourth column line voltage have the same voltage level.
With respect to claim 19, there is no teaching or suggestion in the prior art of record to provide the recited second column line voltage is lower than 1V.
With respect to claim 20, there is no teaching or suggestion in the prior art of record to provide the recited third and the fourth column line voltages are lower than 1.5V.
Claims 10-15 and 24-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 10, there is no teaching or suggestion in the prior art of record to provide the recited fourth column line voltage is lower than the first column line voltage, the fifth column line voltage is lower than the second column line voltage, and/or the sixth column line voltage is lower than the third column line voltage, in combination with the other limitations.
With respect to independent claim 24, there is no teaching or suggestion in the prior art of record to provide the step of performing a second program loop including applying a second program voltage different from the first program voltage to the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed with respect to claims 16, 18 and 21-23 have been fully considered but they are not persuasive.
Regarding independent claim 16, Applicant asserts that Hsu fail to disclose a first program loop including “a sequence of consecutive pulses applied to a word line and to one or more column lines,” see Applicant’s Remarks pages 11-13.  This particular remark is not considered persuasive.
Hsu shows in Fig. 7B multiple voltage application at different time, for example: from t2-t3 there is a sequence of consecutive pulses applied to a word line 14V to 15V and that sequence can be labeled as “first programming loop,” and a similar sequence of consecutive pulses is applied to at least one column line, Vbl10 from 0.5V to 1V.
Therefore, the rejections are considered proper and maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877.  The examiner can normally be reached on 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825